—Proceeding pursuant to CPLR article 78 to review a determination of respondent, dated August 24, 1984, denying petitioner’s application for a pistol license.
Petition granted to the extent that the determination is annulled, on the law, without costs or disbursements, and matter remitted to the County Court, Westchester County, for a new determination in accordance herewith.
The sole reason given to petitioner for the disapproval of her application for a pistol license was that the Police Commissioner of New Rochelle recommended that the application be disapproved, and that the County Court had to rely on that recommendation. This reason does not constitute a specific reason for the denial of the application (Penal Law § 400.00 [4-*373a]). The petitioner must be given the specific reasons for the denial of the pistol license, and be given an opportunity to respond to the objections to her application (see, Matter of Guida v Dier, 54 AD2d 86; Matter of Bobrick v Leggett, 71 AD2d 869; Matter of Buffa v Police Dept., 47 AD2d 841). Therefore, the matter is remitted to the County Court, which shall provide petitioner with the specific reasons gleaned from the police report for the denial of her application for a pistol license and afford her the opportunity to present evidence in response. After receipt of such evidence, the County Court shall make a new determination on petitioner’s application. Mangano, J. P., Gibbons, O’Connor and Weinstein, JJ., concur.